DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreychuk (US 2017/0058644; wherein the issued patent US 10,472,928 of ‘644 is relied upon for reference numbers and citations).
With respect to claim 1: Andreychuk discloses a bottomhole assembly (10) conveyed on a tubing string (Col. 6, line 63-Col. 7, line 4) and forming an annulus (Fig. 1A) between the BHA and a wellbore (16, 24), the BHA for actuating a sliding sleeve (20) of a sleeve valve (14) of interest of one or more sleeve valves located along the wellbore (Col. 6, line 63-Col. 7, line 4; Fig. 1A), comprising: 
a hydraulically actuated shifting tool (12; Col. 13, line 64-Col. 14, line 2) having a shifting tool bore (32) in fluid communication with the tubing string (Figs. 1A-1B) and having an axial sleeve-shifting assist mechanism (90) and a sliding sleeve-engaging mechanism (80; Col. 9, lines 22-28), the sleeve-shifting assist mechanism and sliding sleeve-engaging mechanism both in fluid communication with the shifting tool bore (Col. 8, lines 45-49); and 
a treatment tool (“toe sub” Col. 10, lines 39-47) connected to the shifting tool and downhole thereof (Figs. 1A-1B; Col. 10, lines 39-47), the treatment tool having a resettable isolation packer (134) actuated by manipulation of the tubing string (Col. 13, lines 33-63), a treatment tool bore (inside of “toe sub” Col. 10, lines 39-47), a mode cycling mechanism (92), and a drag block (140).
With respect to claim 2: Andreychuk further discloses a valve assembly (30) located between the shifting tool and treatment tool (Figs. 1A-1B), and selectably actuable between a first valve mode wherein the shifting tool bore is isolated from the annulus and the treatment tool bore is exposed to pressure uphole thereof (Col. 7, line 60-Col. 8, line 5; Col. 11, lines 31-34), and a second valve mode wherein the shifting tool bore is in communication with the annulus and the treatment tool bore is isolated from pressure uphole thereof (Col. 7, line 60-Col. 8, line 5; Col. 11, lines 31-34).
With respect to claim 3: Andreychuk further discloses:
the valve assembly comprises inner ports (44) and outer ports (46) formed in a telescoping shifting mandrel of the shifting tool (Col. 7, line 60-Col. 8, line 5) and a bypass plug (48) located at a downhole end of the shifting mandrel (Fig. 4B); 
in the first valve mode, the inner ports and outer ports are misaligned and the bypass plug is clear of the treatment tool bore (Figs. 3A, 3C); and 
in the second valve more, the inner ports and outer ports are aligned and the bypass plug blocks the treatment tool bore to isolate the treatment tool bore from pressure uphole thereof (Figs. 4A, 4B).
With respect to claim 6: Andreychuk further discloses the cycling mechanism delimits at least: 
a run-in-hole (RIH) mode (RIH in Fig. 16A), wherein the isolation packer is deactivated (Col. 7, lines 53-55; Col. 13, lines 60-63); 
a pull-out-of-hole/pull-to-locate (POOH/PTL) mode (Pull Locate and POOH in Fig. 16A), wherein the isolation packer is deactivated (Col. 15, line 62-Col. 16, line 9); and 
a set/frac (SET/FRAC) mode (Set Shift Frac in Fig. 16A), wherein the isolation packer is activated (Col. 13, lines 60-63; Col. 15, lines 62-65).
With respect to claim 8: Andreychuk further discloses a slack sub (30) telescopically connecting the shifting tool and the treatment tool and biasing the shifting tool toward the treatment tool (Col. 7, line 60-Col. 8, line 5; Col. 6, lines 31-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 5,156,210) in view of Andreychuk.
With respect to claim 15: Roth discloses a method of actuating a sleeve valve (10) of interest of one or more sleeve valves located along a wellbore, comprising: 
running a bottomhole assembly (19) conveyed on a tubing string (30) and forming an annulus (Figs. 2A-2D) between the BHA and the wellbore to a location downhole of the sleeve valve of interest (Figs. 2A-2D), the BHA having a shifting tool (19); 
pressurizing a shifting tool bore (28) of the shifting tool to a first pressure to activate a sleeve-engaging mechanism (42, 34) of the shifting tool (Col. 5, lines 36-Col. 6, line 19); 
locating the sleeve valve of interest with the sleeve-engaging mechanism by pulling the bottomhole assembly uphole until the sleeve-engaging mechanism engages with a sleeve profile of the sleeve valve of interest (Col. 5, lines 36-66); 
actuating the sleeve valve of interest between an open position and a closed position; and 
reducing pressure in the shifting tool bore, to deactivate the sleeve- engaging mechanism (Col. 6, lines 42-65).
Roth does not disclose the BHA includes a treatment tool. Andreychuk teaches it is known in the art for a BHA to include a shifting tool (12) and a treatment tool (“toe sub” Col. 10, lines 39-47). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the treatment tool of Andreychuk with the invention of Roth since doing so would allow circulation of fluid into the formation (Andreychuk Col. 11, lines 31-34).

Allowable Subject Matter
Claims 4-5, 7, 9-14, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672